DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed on 09/24/2020 has been entered and fully considered.  
Claims 1, 10, and 19 have been amended.
Claims 2, 11 and 20 are currently cancelled.
Claims 21-23 are newly added.
Claims 1, 3-10, 12-19 and 21-23 are pending in Instant Application.
Response to Arguments
Applicant’s arguments, see remarks, filed 09/04/2020, with respect to the rejection(s) of claim(s) 1, 10, and 19  under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abari et al. (US-2019/0364403).
However, Applicant’s arguments with respect to claim(s) 21-23  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
Claims 1, 10, 13, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minister (US-20170242442-Al) in view of Dmitry Kangin, (February 2016). Intelligent Video Surveillance. Data Science Group School of Computing and Communications Lancaster University England, (1-172), and further in view of Abari et al. (US-2019/0364403).
	Regarding Claim 1, a method, comprising: 
	receiving, in a vehicle, moving object information determined (see at least Minister: Para. [0048], The cameras 402 are disposed at different locations and oriented to provide different field of views that capture different portions of the surrounding environment in the vicinity of the vehicle 400) by processing lidar sensor data acquired by a stationary lidar sensor (see at least Minister: Para. [0021], a vehicle include a plurality of cameras and one or more ranging devices, such as a light detection and ranging (lidar) device) and …; and 
	operating the vehicle based on the moving object information (see at least Minister: Para. [0020], For example, the depths assigned to an image may be utilized to ascertain a distance between the vehicle and an object, which, in turn, may influence commands controlling the lateral or longitudinal movement of the vehicle along a route to adhere to safety buffers or minimum distances between the vehicle and the object).  
	Minister does not explicitly teach:
	…processed typicality and eccentricity data analysis (TEDA), wherein the stationary lidar sensor acquires lidar sensor data in sequential columns from left to right and transmits the lidar sensor data to a traffic infrastructure computing device which processes the lidar sensor data in columns as they are acquired, whereby portions of the lidar sensor data including moving object information are received in the vehicle before the stationary lidar sensor has completed acquiring the lidar sensor data…
	However, Kangin teaches:
object detection and classification is based on the evolving systems concept and the new Typicality-Eccentricity Data Analytics (TEDA) framework)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method taught by Minister and combine …processed typicality and eccentricity data analysis (TEDA)… as taught by Kangin. One of ordinary skill in the art would have been motivated to make this modification in order to convey video tracking and image classification and clustering which can be useful in object tracking and classification.
	Neither Minister nor Kangin teaches:
	…wherein the stationary lidar sensor acquires lidar sensor data in sequential columns from left to right and transmits the lidar sensor data to a traffic infrastructure computing device which processes the lidar sensor data in columns as they are acquired, whereby portions of the lidar sensor data including moving object information are received in the vehicle before the stationary lidar sensor has completed acquiring the lidar sensor data…
	However, in the same field of endeavor, Abari teaches:
	wherein the stationary lidar sensor acquires lidar sensor data (Abari: Para. [0046], lines 3-8, the vehicle 940 may have aa Light Detection and Ranging (LiDAR) sensor array of multiple LiDAR transceivers that are configured to rotate 360°, emitting pulsed laser light and
measuring the reflected light from objects surrounding vehicle 940) in sequential columns from left to right (Abari: Para. [0039], lines 21-25, the information stored in the data stores may be organized according to specific data structures. In particular embodiments, each data store may be a relational, columnar, correlation, or any other suitable type of database system) and transmits the lidar sensor data to a traffic infrastructure computing device (Para. [0044], lines 1-the autonomous vehicles 940 may receive data from and transmit data to the transportation management system 960) which processes the lidar sensor data in columns as they are acquired (Abari: Para. [0016], lines 18-23, The radar antenna 111 may also be configured to transmit data to base station 230 by modulating the phase, amplitude, or frequency of the emitted signal. In particular embodiments, vehicle 110 may also include one or more other types of sensing devices 112 (e.g., a LIDAR sensor)), whereby portions of the lidar sensor data including moving object information are received in the vehicle before the stationary lidar sensor has completed acquiring the lidar sensor data (Para. [0015], lines 4-9, The data offload may be whatever data that is transmitted by the antenna radar. It may include information related to objects surrounding the vehicle, information about the vehicle's operation, or imaging data captured by the vehicle's LIDAR, radar, camera, or other sensors; and Para. [0047], lines 3-9, The vehicle 940 may thus be equipped to perform a variety of computational and processing tasks, including processing the sensor data, extracting useful information, and operating accordingly. For example, based on images captured by its cameras and a machine-vision model, the vehicle 940 may identify particular types of objects captured by the images, such as pedestrians, other vehicles, lanes, curbs, and any other objects of interest).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Minister in view of Kangin and combine …wherein the stationary lidar sensor acquires lidar sensor data in sequential columns from left to right and transmits the lidar sensor data to a traffic infrastructure computing device which processes the lidar sensor data in columns as they are acquired, whereby portions of the lidar sensor data including moving object information are received in the vehicle before the stationary lidar sensor has completed acquiring the lidar sensor data… as taught by Abari. One of ordinary 
*** Examiner notes the lidar rotates in 360 degrees would read on acquires lidar sensor in sequential columns either from left to right, or right to left, but it does not explicitly teach left to right moreover, Minister in view of Abari does not explicitly teach from left to right. However, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method of Minister wherein the direction of lidar being left to right, to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (a KSR rationale).   In this case, as Minister in view of Abari already teaches that lidar rotates in 360 degrees, a predictable solution is to rotate from left to right.
 	Regarding Claim 10, the claim(s) recites analogous limitations to claim(s) 1 above, and
is/are therefore rejected on the same premise. A system, comprising a processor (see at least Minister: Para. [0016], a processor); and 
	a memory (see at least Minister: Para. [0016], memory), the memory including instructions to be executed by the processor (see at least Minister: Para. [0016], an electronic circuit, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality) to…
	Regarding Claim 13, the combination of Minister, Kangin and Abari teaches the system of claim 10.  Minister teaches wherein determining moving object information, however, Minister does explicitly teach:

	However, Kangin teaches:
	wherein determining moving object information is based on determining connected regions of foreground pixels in a foreground/background image (see at least Minister: Para. 113, The mean intensities for the foreground and the background pixels) formed by TEDA (see at least Minister: pp. 152, multiple object tracking as a rigid motion segmentation problem evolved into the domain-independent Bayesian filter and a toolset of algorithms for video analytics. The object detection algorithms also join the ideas of evolving systems with fuzzy systems and TEDA frameworks).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system as taught in the combination of Minister, Kangin and Abari and combine determining moving object information is based on determining connected regions of foreground pixels in a foreground/background image formed by TEDA taught by Kangin. One of ordinary skill in the art would have been motivated to make this modification in order to convey video tracking and image classification and clustering which can be useful in object tracking and classification.
	Regarding Claim 19, the claim(s) recites analogous limitations to claim(s) 1 and 10 above, and is/are therefore rejected on the same premise. A system, comprising: 
	means for controlling vehicle steering, braking and powertrain (see at least Minister: Para. [0042], That is, suitable software and/or hardware components of controller 34 (e.g., processor 44 and computer-readable storage device 46) are utilized to provide an autonomous driving system 70 that is used in conjunction with vehicle 10, for example, to automatically control various actuators 30 onboard the vehicle 10 to thereby control vehicle acceleration, steering, and braking, respectively, without human intervention); 
	computer means for…
	Regarding Claim 21, (New) the combination of Minister, Kangin and Abari teaches the system of claim 10. Minister nor Kangin explicitly teach:
	 wherein the sequential columns of lidar sensor data are included in a field of view and portions of the lidar sensor data including the moving object information are received in the vehicle before the stationary lidar sensor has completed acquiring the field of view.  
	However, in the same field of endeavor, Abari teaches:
	wherein the sequential columns of lidar sensor data (Abari: Para. [0039], lines 21-25, the information stored in the data stores may be organized according to specific data structures. In particular embodiments, each data store may be a relational, columnar, correlation, or any other suitable type of database system) are included in a field of view (Abari: Para. [0046], lines 16-17, data may be captured in 360° around the autonomous vehicle) and portions of the lidar sensor data including the moving object information are received in the vehicle before the stationary lidar sensor has completed acquiring the field of view (Para. [0015], lines 4-9, The data offload may be whatever data that is transmitted by the antenna radar. It may include information related to objects surrounding the vehicle, information about the vehicle's operation, or imaging data captured by the vehicle's LIDAR, radar, camera, or other sensors; and Para. [0047], lines 3-9, The vehicle 940 may thus be equipped to perform a variety of computational and processing tasks, including processing the sensor data, extracting useful information, and operating accordingly. For example, based on images captured by its cameras and a machine-vision model, the vehicle 940 may identify particular types of objects captured by the images, such as pedestrians, other vehicles, lanes, curbs, and any other objects of interest).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 10 as taught by Minister in view of Kangin and combine wherein the sequential columns of lidar sensor data are included in a field of view and portions of the lidar sensor data including the moving object information are received in the vehicle before the stationary lidar sensor has completed acquiring the field of view as taught by Abari. One of ordinary skill in the art would have been motivated to make this modification in order to convey One of ordinary skill in the art would have been motivated to make this modification in order to convey as it is desirable to transmit urgent data as soon as possible once it is gathered (Abari: Para. [0002], lines 16-17).
Claims 3-5, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minister, Kangin and Abari  as applied to claims 1, 3-4, 10, 13 above, and further in view of Boon et al. (US-20160300357).
	Regarding Claim 3, the combination of Minister, Kangin and Abari teaches the method of claim 1. Minister does not explicitly teach:
	wherein TEDA includes processing the stationary lidar sensor data to determine a pixel mean and a pixel variance over a moving time window and combining current pixel values with pixel mean and pixel variance to determine foreground pixels based on eccentricity. 
	However, Kangin teaches: 
	wherein TEDA includes processing the stationary lidar sensor data to determine a pixel mean and a pixel variance over a moving time window (see at least Kangin: pp. 87, TEDA scores can be expressed through mean, variance and covariance, each of which can be updated recursively).	
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 1 taught by Minister in view of Kangin and combine wherein TEDA includes processing the stationary lidar sensor data to determine a pixel mean and a pixel variance over a moving time window taught by Kangin. One of ordinary skill in the art would have been motivated to make this modification in order to convey video tracking and image classification and clustering which can be useful in object tracking and classification.
	Neither Minister, Kangin nor Abari explicitly teach:
	combining current pixel values with pixel mean and pixel variance to determine foreground pixels based on eccentricity.
	However, Boon teach:	
	combining current pixel values with pixel mean and pixel variance to determine foreground pixels (see at least Boon: Para. [0049], With reference to FIGS. 4-8, the method starts in a step 110. The frame O (Image 0) is selected as a current frame in a step 112. For each of the pixel locations 22 in the current frame (e.g., Image 0), a respective EW running mean is set (e.g., updated) in a step 114, a respective EW running variance is set (e.g., updated) in a step 116, and a respective determination is made in a step 120 whether the pixel
location 22 is a "foreground pixel" or a "background pixel").
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 1 as taught in the combination of  Minister, Kangin and Abari and combine combining current pixel values with pixel mean and 
	Regarding Claim 4, the combination of Minister, Kangin, Abari and Boon teaches the method of claim 3.  Minister teaches determining moving object information, however, Minister does not explicitly teach:
	wherein determining moving object information is based on determining connected regions of foreground pixels in a foreground/background image formed by TEDA.
	However, Kangin teaches:
	wherein determining moving object information is based on determining connected regions of foreground pixels in a foreground/background image (see at least Minister: Para. 113, The mean intensities for the foreground and the background pixels) formed by TEDA (see at least Minister: pp. 152, multiple object tracking as a rigid motion segmentation problem evolved into the domain-independent Bayesian filter and a toolset of algorithms for video analytics. The object detection algorithms also join the ideas of evolving systems with fuzzy systems and TEDA frameworks).  
	Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to modify the method according to claim 3 taught in the combination of Minister, Kangin and Boon and combine determining moving object information is based on determining connected regions of foreground pixels in a foreground/background image formed by TEDA taught by Kangin. One of ordinary skill in the art would have been motivated to make this modification in order to convey video tracking and image classification and clustering which can be useful in object tracking and classification.
Claim 5, the combination of Minister, Kangin, Abari and Boon teach the method of claim 4. Neither Minister, Kangin nor Abari explicitly teach wherein determining moving object information in the foreground/background image includes tracking connected regions of foreground pixels in a plurality of foreground/background images.
	However, Boon teaches:
	wherein determining moving object information in the foreground/background image includes tracking connected regions of foreground pixels in a plurality of foreground/background images	 (see at least Boon: Para. [0017], As the scene 14 is monitored, the ECU 20 "learns" what the empty scene 14 looks like. When the ECU 20 detects a frame that looks different the 'learned' empty scene, the ECU 20 identifies the change in the image as an atypical object 16 in the area of interest 14; and Para. [0044], Using a larger weight to update the EW running mean when a pixel location transitions from foreground to background helps to remove any effects of foreground that may have "leaked" into that value, and also helps keep pace with changes due to dynamic background conditions and/or exposure changes that may have occurred while the pixel location was labeled as foreground).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 1 as taught in the combination of Minister, Kangin Abari and Boon and combine wherein determining moving object information in the foreground/background image includes tracking connected regions of foreground pixels in a plurality of foreground/background images taught by Boon. One of ordinary skill in the art would have been motivated to make this modification in order to convey identifying and including all of the neighbors of all of the foreground pixel locations is referred to as dilation.
Claim 12, the combination of Minister, Kangin and Abari teaches the system of claim 10.  Minister in view of Kangin teach:
	 wherein TEDA includes processing the stationary lidar sensor data to determine a pixel mean and a pixel variance over a moving time window (see at least Kangin: pp. 87, TEDA scores can be expressed through mean, variance and covariance, each of which can be updated recursively). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 10 taught by Minister in view of Kangin and combine wherein TEDA includes processing the stationary lidar sensor data to determine a pixel mean and a pixel variance over a moving time window taught by Kangin. One of ordinary skill in the art would have been motivated to make this modification in order to convey video tracking and image classification and clustering which can be useful in object tracking and classification.
	Neither Minister, Kangin, nor Abari explicitly teach:
	combining current pixel values with pixel mean and pixel variance to determine foreground pixels based on eccentricity.
	However, Boon teaches:	
	combining current pixel values with pixel mean and pixel variance to determine foreground pixels (see at least Boon: Para. [0049], With reference to FIGS. 4-8, the method starts in a step 110. The frame O (Image 0) is selected as a current frame in a step 112. For each of the pixel locations 22 in the current frame (e.g., Image 0), a respective EW running mean is set (e.g., updated) in a step 114, a respective EW running variance is set (e.g., updated) in a step 116, and a respective determination is made in a step 120 whether the pixel
location 22 is a "foreground pixel" or a "background pixel").
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 10 as taught in the combination of  Minister, Kangin and Abari and combine combining current pixel values with pixel mean and pixel variance to determine foreground pixels as taught by Boon. One of ordinary skill in the art would have been motivated to make this modification in order to convey identifying and including all of the neighbors of all of the foreground pixel locations is referred to as dilation.
	Regarding Claim 14, the combination of Minister, Kangin and Abari teaches the system of claim 13. Neither Minister, Kangin nor Abari explicitly teach wherein determining moving object information in the foreground/background image includes tracking connected regions of foreground pixels in a plurality of foreground/background images.
	However, Boon teaches:
	wherein determining moving object information in the foreground/background image includes tracking connected regions of foreground pixels in a plurality of foreground/background images	 (see at least Boon: Para. [0017], As the scene 14 is monitored, the ECU 20 "learns" what the empty scene 14 looks like. When the ECU 20 detects a frame that looks different the 'learned' empty scene, the ECU 20 identifies the change in the image as an atypical object 16 in the area of interest 14; and Para. [0044], Using a larger weight to update the EW running mean when a pixel location transitions from foreground to background helps to remove any effects of foreground that may have "leaked" into that value, and also helps keep pace with changes due to dynamic background conditions and/or exposure changes that may have occurred while the pixel location was labeled as foreground).
.
Claims 6-9 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minister, Kangin, Abari and Boon as applied to claims 5-8 and 14-17 and  above, and further in view of Ai et al. (US-20170193312).
	Regarding Claim 6, the combination of Minister, Kangin, Abari and Boon teach the method of claim 5. Minister further teaches:
	wherein moving object information is projected onto a map centered on the vehicle (see at least Minister: Para. [0020], a controller onboard a vehicle selects an image (or imaging data) of a region from first imaging device (or camera) onboard the vehicle based on a relationship between a time associated with the image and a frequency associated with a ranging device scanning the environment around the vehicle) based on lidar sensor field of view (see at least Minister: Para. [0021], an optimal sampling time for the camera is calculated or otherwise determined based on when the line-of-sight of the lidar is aligned substantially parallel with the field of view of the camera ( e.g., when the lidar line-of-sight is parallel to the bisector of the camera field of view)) and a 3D vehicle pose (see at least Minister: Para. [0023], the surface of the ground looks like in the image data based on the three-dimensional position and orientation of the vehicle).  Minister teaches a lidar sensor, however, neither Minister, Kagin, nor Boon explicitly teach:
	a 3D lidar sensor pose.
	However, Ai teaches:
	a 3D lidar sensor pose (see at least Ai: Para. [0191], a LiDAR sensor can be
used to obtain LiDAR data from a traffic sign by emitting a beam of energy that reflects off of the traffic sign back to the LiDAR sensor for detection. LiDAR data can comprise a series of LiDAR points which represent portions of the traffic sign that were impacted by the beam emitted by the LiDAR sensor. A 3D LiDAR point can contain position information and a corresponding retro-intensity value).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 5 taught in the combination of Minister, Kangin and Boon and combine a 3D lidar sensor pose taught by Ai. One of ordinary skill in the art would have been motivated to make this modification in order to perform the function according to the method of the subject matter. 
	Regarding Claim 7, the combination of Minister, Kangin, Abari, Boon and Ai teach the method of claim 6. Minister further teaches wherein operating the vehicle includes determining a polynomial function that includes predicted vehicle trajectories, wherein predicted vehicle trajectories include location, direction, speed (see at least Minister: Para. [0046], The positioning system 76 processes sensor data along with other data to determine a position (e.g., a local position relative to a map, an exact position relative to lane of a road, vehicle heading, velocity, etc.) of the vehicle 10 relative to the environment), and lateral and longitudinal accelerations (see at least Minister: Para. [0066], the controller 34 and/or processor 44 may calculate or otherwise determine a route for autonomously operating the vehicle 10 and corresponding actuator commands for controlling the lateral or longitudinal movement of the vehicle along the route).  
	Regarding Claim 8, the combination of Minister, Kangin, Abari, Boon and Ai teach the method of claim 7. Minister further teaches wherein determining the polynomial function includes determining a destination location on the map (see at least Minister: Para. [0040], The ride request will typically indicate the passenger's desired pickup location (or current GPS location), the desired destination location (which may identify a predefined vehicle stop and/or a user-specified passenger destination), and a pickup time).  
	Regarding Claim 9, the combination of Minister, Kangin, Abari, Boon and Ai teach the method of claim 8. Minister further teaches wherein determining the polynomial function includes avoiding collisions or near-collisions with moving objects (see at least Minister: Para. [0044], the controller 34 and/or processor 44 may calculate or otherwise determine a route for autonomously operating the vehicle 10 and corresponding actuator commands for controlling the lateral or longitudinal movement of the vehicle along the route in a manner that avoids any collisions or conflicts with the object and adheres to any applicable safety buffers, minimum following distances, minimum separation distances).
	Regarding Claim 15, the claim(s) recites analogous limitations to claim(s) 6 above, and is/are therefore rejected on the same premise.
Regarding Claim 16, the claim(s) recites analogous limitations to claim(s) 7 above, and
is/are therefore rejected on the same premise.	
	Regarding Claim 17, the claim(s) recites analogous limitations to claim(s) 8 above, and is/are therefore rejected on the same premise.
Claim 18, the claim(s) recites analogous limitations to claim(s) 9 above, and
is/are therefore rejected on the same premise.		 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minister, Kangin and Abari  as applied to claim 10 above, and further in view of Zhu et al. (US-10,059,334).
	Regarding Claim 23, (New) the combination of Minister, Kangin and Abari teaches the system of claim 10. Neither Minister, Kangin nor Abari teaches wherein operating the vehicle is based on a cognitive map of the environment determined based on moving object information.
	However, in the same field of endeavor, Zhu teaches:
	wherein operating the vehicle is based on a cognitive map (col.17, lines 33-38, the vehicle's computer 110 may calculate a route using a map, its current location, and the destination. Based on the route (or as part of the route generation), the vehicle may determine 
a control strategy for controlling the vehicle along the route to the destination) of the environment determined based on moving object information (col. 9, lines 3-14, FIG. 5 illustrates an example of vehicle 101 detecting surrounding objects. Using the sensors described above, autonomous vehicle 101 is capable of detecting surrounding vehicles 510-550. As indicated by directional arrows A1, B1, C, and D, vehicle 510 and vehicle 520 are currently traveling along the center lane, while autonomous vehicle 101 and vehicle 530 are traveling north in the right-hand lane. Upon detecting the surrounding vehicles, computer 10 system 110 may track and record the position and movement (e.g. velocity, heading, and acceleration) of each surrounding vehicle).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 10 as taught by Minister, Kangin  and combine wherein operating the vehicle is based on a cognitive map of the environment determined based on moving object information as taught by Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to convey as the autonomous vehicle moves about its environment, the supplemental state information may improve the reliability and predictability of a given behavior model (Zhu: col. 11, lines 2-5).
Allowable Subject Matter
Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts fail to explicitly teach wherein empirically determined constant learning rate is used to assign an exponentially decreasing weights to the pixels of the lidar sensor data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664